Citation Nr: 1430222	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to increases in the "staged" (20 percent prior to April 23, 2012, and 60 percent from that date) ratings assigned for status post lumbar fusion with degenerative changes.

2.  Entitlement to a rating in excess of 20 percent for right shoulder partial rotator cuff repair with tenosynovitis.  

3.  Entitlement to a rating in excess of 10 percent for right lower extremity lumbar radiculopathy.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity lumbar radiculopathy.  

5.  Entitlement to service connection for post traumatic stress disorder (PTSD) with major depression.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1952 to May 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for status post lumbar fusion with degenerative changes rated 20 percent and right shoulder partial rotator cuff repair with tenosynovitis, both effective May 12, 2009 (the date of claim).  [An interim, April 2013, rating decision increased the rating for right shoulder partial rotator cuff repair with tenosynovitis to 20 percent, effective May 12, 2009.  Another interim, July 2013, rating decision increased the rating for status post lumbar fusion with degenerative changes to 60 percent, effective April 23, 2012.]  The August 2010 rating decision also denied service connection for PTSD and granted service connection for lumbar radiculopathy, both lower extremities, separately rated 10 percent, effective June 4, 2010 (date entitlement arose).  The Veteran had also initiated an appeal of the denial of service connection for hypertension and the initial ratings assigned for tension headaches, bilateral high frequency hearing loss, and ureteral stone.  However, in a June 2013 statement (which was accepted as his substantive appeal), the Veteran specifically limited his appeal to the matters listed on the issue page above.  Hence, the matters of service connection for hypertension and increased ratings for tension headaches, bilateral high frequency hearing loss, and ureteral stone are not before the Board.  The claims file is now in the jurisdiction of the San Diego, California RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In correspondence received by VA in May 2014, the Veteran requested a videoconference hearing.  [In April 2014, he had requested an RO hearing; however, he withdrew that request upon being advised that his records had been transferred to the Oakland VARO.]  A videoconference hearing has not been scheduled, and the record does not show the request withdrawn.  Because he is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a videoconference hearing before the Board.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



